DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  line one reads  an dent removal teaching system rather than a dent removal teaching system.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 10-12, and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 20120242022 (“Gagnon”)
Concerning claim 1, Gagnon discloses An dent removal teaching system (¶ [0063], Fig. 2), comprising: 
a base frame (Figs. 21A – 22B, (wheeled base 159), ¶ [00080]); 
an upper frame (Figs. 21A – 22B, ¶ [00080] the frame of “vehicle door 84” or “horizontal door support bars 155  which extend from the two vertical struts 157”) movably coupled to the base frame (¶ [00080] (“support bars 155 are adjustable in a vertical manner using a friction knob 163 along one of the two vertical struts 157 and each support bar 155 includes an attachment piece 161 on a free end which is rotatable 360° and has a bolt 165 and bolt hole set in an offset manner from the door support bar 155”)), the upper frame including a plurality of access holes, whereby a dent removal tool may be inserted into one of the plurality of access holes (Figs. 21A – 22B Vehicle Door 84 includes a plurality of access holes, including the space between the door seals and windows and a plurality of holes in the interior of the door frame revealed once the interior door panel is removed, ¶ [0066], ¶ [0080] explaining that the frames may be used with fully loaded doors which would include the plurality of access holes.); and 
a body panel releasably secured to the upper frame, whereby a user may apply force to a dent in the body panel using the dent removal tool, thus providing a teaching environment to practice the removal of a dent from a vehicle body (Figs. 21A – 22B Vehicle Door 84 includes an exterior door panel or shell which is capable of being removed and replaced. The plurality of access holes in the door allow for a user to apply force to a dent in the body panel using the dent removal tool as shown in videos available at https://www.youtube.com/watch?v=_OZx1OwTWCc “HOW TO- PDR Accessing door window panel bodyline dent FREEBIE DENT!” posted 3-2-2018.

    PNG
    media_image1.png
    559
    811
    media_image1.png
    Greyscale

https://www.youtube.com/watch?v=6_iXK_YgWQQ “NEW DOOR? NO! I’ll fix it using PDR” posted 11/20/2018.

    PNG
    media_image2.png
    361
    406
    media_image2.png
    Greyscale


Concerning claim 4, Gagnon discloses The dent removal teaching system according to claim 1 (see claim 1), wherein the upper frame is coupled to the base frame by at least two points on the upper frame (Figs. 21A – 22B, ¶ [0080] (“each support bar 155 includes an attachment piece 161 on a free end which is rotatable 360° and has a bolt 165 and bolt hole set in an offset manner from the door support bar 155. A bolt 165 on the attachment piece 161 can usually engage a threaded connection point on the inside surface of the door 84 to support the door”)).

Concerning claim 5, Gagnon discloses The dent removal teaching system according to claim 1 (see claim 1), wherein the upper frame is movably coupled to the base frame and locked into more than one position relative to the base frame (¶ [00080] (“support bars 155 are adjustable in a vertical manner using a friction knob 163 along one of the two vertical struts 157 and each support bar 155 includes an attachment piece 161 on a free end which is rotatable 

Concerning claim 6, Gagnon discloses The dent removal teaching system according to claim 5 (see claim 5), wherein the upper frame is movably coupled to the base frame and locked into five different positions relative to the base frame (¶ [00080] (“support bars 155 are adjustable in a vertical manner using a friction knob 163 along one of the two vertical struts 157 and each support bar 155 includes an attachment piece 161 on a free end which is rotatable 360° and has a bolt 165 and bolt hole set in an offset manner from the door support bar 155”) Since the locking mechanism for the height adjustment is friction based a POSITA would understand that the door may be locked in 5 or more different positions.).

Concerning claim 7, Gagnon discloses  The dent removal teaching system according to claim 1 (see claim 1), wherein the base frame includes a mounting system, whereby the mounting system enables the base frame to be releasably secured to a structure (Figs. 21A – 22B, ¶ [00080] (“each support bar 155 includes an attachment piece 161 on a free end which is rotatable 360° and has a bolt 165 and bolt hole set in an offset manner from the door support bar 155. A bolt 165 on the attachment piece 161 can usually engage a threaded connection point on the inside surface of the door 84 to support the door”) The bolt attachments allow the door to be releasably secured to the structure of the door).	

Concerning claim 10, Gagnon discloses The dent removal teaching system according to claim 1 (see claim 1), further comprising a support brace coupled to the upper frame opposite to the body panel, whereby the support brace simulates a reinforcement brace in a vehicle body (Fig. 21-22 (door 84), ¶ [0080] (“the door 84 may even be loaded with all its components such as handles and windows”) The door includes all components including bracing 

Concerning claim 11, Gagnon discloses A dent removal teaching system (¶ [0063], Fig. 2) comprising: 
a base frame (Figs. 21A – 22B, (wheeled base 159), ¶ [00080]) with an articulating support (¶ [0016], Figs. 21A – 22B, (wheels 87), ¶ [00080] (“there are four wheels 87 for supporting the door stand 82”) Four articulating caster wheels are shown supporting the base frame in figures 21 and 22); 
an upper frame (Figs. 21A – 22B, ¶ [00080] the frame of “vehicle door 84” or “horizontal door support bars 155  which extend from the two vertical struts 157”) with an articulating member coupled to the articulating support of the base frame (¶ [00080] (“support bars 155 are adjustable in a vertical manner using a friction knob 163 along one of the two vertical struts 157 and each support bar 155 includes an attachment piece 161 on a free end which is rotatable 360° and has a bolt 165 and bolt hole set in an offset manner from the door support bar 155”)), whereby the upper frame is movably secured to the base frame in more than one position relative to the base frame (¶ [00080] (“support bars 155 are adjustable in a vertical manner using a friction knob 163 along one of the two vertical struts 157 and each support bar 155 includes an attachment piece 161 on a free end which is rotatable 360° and has a bolt 165 and bolt hole set in an offset manner from the door support bar 155”) The door may therefore be locked into more than one position based on the height adjustment.); and 
a body panel releasably secured to the upper frame, whereby a user may apply force to a dent in the body panel, by way of a dent removal tool, to manipulate the dent, thus providing a teaching environment to practice the removal of a dent in a vehicle body ((Figs. 21A – 22B Vehicle Door 84 includes an exterior door panel or shell which is capable of being removed and replaced. The plurality of access holes in the door allow for a user to apply force to a dent in the body panel using the dent removal tool as shown in videos available at https://www.youtube.com/watch?v=_OZx1OwTWCc “HOW TO- PDR Accessing door window panel bodyline dent FREEBIE DENT!” posted 3-2-2018.

    PNG
    media_image1.png
    559
    811
    media_image1.png
    Greyscale

https://www.youtube.com/watch?v=6_iXK_YgWQQ “NEW DOOR? NO! I’ll fix it using PDR” posted 11/20/2018.

    PNG
    media_image2.png
    361
    406
    media_image2.png
    Greyscale
).


Concerning claim 12, Gagnon discloses The dent removal teaching system according to claim 11, wherein the upper frame includes a plurality of access holes, whereby the dent removal tool may be inserted into one of the plurality of access holes (Figs. 21A – 22B Vehicle Door 84 includes a plurality of access holes, including the space between the door seals and windows and a plurality of holes in the interior of the door frame revealed once the interior door panel is removed, ¶ [0066], ¶ [0080] explaining that the frames may be used with fully loaded doors which would include the plurality of access holes.).

Concerning claim 16, Gagnon discloses  The dent removal teaching system according to claim 11 (see claim 11), wherein the upper frame is movably secured to the base frame and locked into more than one position relative to the base frame (¶ [00080] (“support bars 155 are adjustable in a vertical manner using a friction knob 163 along one of the two vertical struts 157 and each support bar 155 includes an attachment piece 161 on a free end which is rotatable 360° and has a bolt 165 and bolt hole set in an offset manner from the door support bar .

Concerning claim 17, Gagnon discloses  The dent removal teaching system according to claim 16  (see claim 16), wherein the upper frame is movably coupled to the base frame and locked into five different positions relative to the base frame (¶ [00080] (“support bars 155 are adjustable in a vertical manner using a friction knob 163 along one of the two vertical struts 157 and each support bar 155 includes an attachment piece 161 on a free end which is rotatable 360° and has a bolt 165 and bolt hole set in an offset manner from the door support bar 155”) Since the locking mechanism for the height adjustment is friction based a POSITA would understand that the door may be locked in 5 or more different positions.).

Concerning claim 18, Gagnon discloses  The dent removal teaching system according to claim 11  (see claim 11), wherein the base frame includes a mounting system, whereby the mounting system enables the base frame to be releasably secured to a structure (Figs. 21A – 22B, ¶ [00080] (“each support bar 155 includes an attachment piece 161 on a free end which is rotatable 360° and has a bolt 165 and bolt hole set in an offset manner from the door support bar 155. A bolt 165 on the attachment piece 161 can usually engage a threaded connection point on the inside surface of the door 84 to support the door”) The bolt attachments allow the door to be releasably secured to the structure of the door).
Claim(s) 1-3, 9, 11, 12-15, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 6,024,348 (“Ventura”).

An dent removal teaching system (Fig. 1, The disclosed col. 1 ll. 22-23 “stand for supporting an automobile panel having a peripheral edge for inspection and repair” may be used to teach dent repair.), comprising: 
a base frame (Fig. 1, (base assembly 10, square frame 17, base frame 20), col. 2 ll. 52-55 (“The base assembly 10 includes a square frame 17. Casters 18 are removably secured to the square frame 17 at the corners. A base plate 20 is centrally mounted within the square frame 17 on cross-members 21 and 22.”)); 
an upper frame (Fig. 1 (col. 2 ll. 42-44 “automobile body panel 2 shown comprises a door panel but the stand 1 is adapted for securing a wide variety of panels 2 thereto” The upper frame is the frame of the door panel.) movably coupled to the base frame ( col. 2 ll. 58-62  (“vertically oriented telescoping support assembly 11 comprises a first or outer support tube 27 and a second or inner support tube 28. The outer support tube 27 is secured at a lower end within the mounting collar 23 and extends vertically relative thereto.”), col. 3 ll. 63-65 (“Clamping members 65 are secured to the end of each of the sliding arms 52 and 53.”), col. 2 ll. 48-52 (“The stand 1 comprises … pivot assembly 12 mounted on top of the telescoping support assembly 11, and first and second clamping assemblies 13 and 14 mounted on opposite sides of the pivot assembly 12.”)), the upper frame including a plurality of access holes, whereby a dent removal tool may be inserted into one of the plurality of access holes (Fig. 1, col. 2 ll. 42-44 (“automobile body panel 2 shown comprises a door panel but the stand 1 is adapted for securing a wide variety of panels 2 thereto”) The vehicle door panel includes a plurality of access holes, including the space between the door seals and windows and a plurality of holes in the interior of the door frame revealed once the interior door panel is removed, ; and 
a body panel releasably secured to the upper frame, whereby a user may apply force to a dent in the body panel using the dent removal tool, thus providing a teaching environment to practice the removal of a dent from a vehicle body (Fig. 1, col. 2 ll. 42-44 (“automobile body panel 2 shown comprises a door panel but the stand 1 is adapted for securing a wide variety of panels 2 thereto”). The plurality of access holes in the door allow for a user to apply force to a dent in the body panel using the dent removal tool as shown in videos available at https://www.youtube.com/watch?v=_OZx1OwTWCc “HOW TO- PDR Accessing door window panel bodyline dent FREEBIE DENT!” posted 3-2-2018.

    PNG
    media_image1.png
    559
    811
    media_image1.png
    Greyscale

https://www.youtube.com/watch?v=6_iXK_YgWQQ “NEW DOOR? NO! I’ll fix it using PDR” posted 11/20/2018.

    PNG
    media_image2.png
    361
    406
    media_image2.png
    Greyscale


Concerning claim 2, Ventura discloses The dent removal teaching system according to claim 1  (see claim 1), wherein the upper frame is pivotally coupled to the base frame (Fig. 1 (pivot assembly 12), Fig 4, Fig. 6, col. 2 ll. 48-52 (“The stand 1 comprises … pivot assembly 12 mounted on top of the telescoping support assembly 11, and first and second clamping assemblies 13 and 14 mounted on opposite sides of the pivot assembly 12.”).

Concerning claim 3, Ventura discloses The dent removal teaching system according to claim 2 (see claim 2), wherein the upper frame is pivotally coupled to the base frame by a screw lock (A portion of the movable coupling mechanism includes the “vertically oriented telescoping support assembly 11” which comprises “A U-shaped clamping bracket 32 is secured to the boss 29 by screw 33” (col. 2 ll. 67-col. 3 l. 2) The moveable coupling mechanism also includes “pivot assembly 12” with “first and second clamping assemblies 13 and 14 are mounted on opposite ends of the pivotal support shaft 41… Each clamping assembly 13 and 14 comprises a fixed bar 51 and first and second sliding arms 52 and 53 slidingly secured to the fixed bar 51” 

Concerning claim 9, Ventura discloses The dent removal teaching system according to claim 1 (see claim 1), further comprising a roof rail simulator releasably coupled to a first end of the upper frame, the roof rail simulator includes a radiused body sheet (Fig. 1, col. ll. (“automobile body panels 2 have edges, flanges or lips 4 of between 1/8 to 1/4”) The upper flange of the body panel 2, which is a door is radiused and simulates the interference of a vehicle roof when fixing a dent in the lower portion of body panel 2. The body panel of the door, including flange 4 is releasably attached and replaceable to the upper frame, which is the frame of the door).

Concerning claim 11, Ventura discloses A dent removal teaching system (Fig. 1, The disclosed col. 1 ll. 22-23 “stand for supporting an automobile panel having a peripheral edge for inspection and repair” may be used to teach dent repair.) comprising: 
a base frame (Figs. 21A – 22B, (Fig. 1, (base assembly 10, square frame 17, base frame 20), col. 2 ll. 52-55 (“The base assembly 10 includes a square frame 17. Casters 18 are removably secured to the square frame 17 at the corners. A base plate 20 is centrally mounted within the square frame 17 on cross-members 21 and 22.”)) with an articulating support (Figs. 1, (wheels 18), col. 2 ll. 52-55 (“The base assembly 10 includes a square frame 17. Casters 18 are removably secured to the square frame 17 at the corners.”) Four articulating caster wheels are shown supporting the base frame in figure 1); 
an upper frame (Fig. 1 (col. 2 ll. 42-44 “automobile body panel 2 shown comprises a door panel but the stand 1 is adapted for securing a wide variety of panels 2 thereto” The upper frame is the frame of the door panel.) with an articulating member coupled to the articulating support of the base frame (Fig. 1, col. 2 ll. 58-62  (“vertically oriented telescoping support assembly 11 comprises a first or outer support tube 27 and a second or inner support tube 28. The outer support tube 27 is secured at a lower end within the mounting collar 23 and extends vertically relative thereto.”), col. 3 ll. 63-65 (“Clamping members 65 are secured to the end of each of the sliding arms 52 and 53.”), col. 2 ll. 48-52 (“The stand 1 comprises … pivot assembly 12 mounted on top of the telescoping support assembly 11, and first and second clamping assemblies 13 and 14 mounted on opposite sides of the pivot assembly 12.”)), whereby the upper frame is movably secured to the base frame in more than one position relative to the base frame (Fig. 5, A portion of the movable coupling mechanism includes the “vertically oriented telescoping support assembly 11” which comprises “A U-shaped clamping bracket 32 is secured to the boss 29 by screw 33 … thereby fixing the vertical alignment of the outer and inner support tubes 27 and 28.” (col. 2 ll. 67-col. 3 l. 14), Figs. 4 and7, col. 3 ll. 15-56 describes how the pivot assembly 12 may be pivoted and secured in more than one position relative to the base frame.); and 
a body panel releasably secured to the upper frame, whereby a user may apply force to a dent in the body panel, by way of a dent removal tool, to manipulate the dent, thus providing a teaching environment to practice the removal of a dent in a vehicle body ((Fig. 1, col. 2 ll. 42-44 (“automobile body panel 2 shown comprises a door panel but the stand 1 is adapted for securing a wide variety of panels 2 thereto”). .

    PNG
    media_image1.png
    559
    811
    media_image1.png
    Greyscale

https://www.youtube.com/watch?v=6_iXK_YgWQQ “NEW DOOR? NO! I’ll fix it using PDR” posted 11/20/2018.

    PNG
    media_image2.png
    361
    406
    media_image2.png
    Greyscale
).

Concerning claim 12, Ventura discloses The dent removal teaching system according to claim 11 (see claim 11), wherein the upper frame includes a plurality of access holes, whereby the dent removal tool may be inserted into one of the plurality of access holes (Fig. 1, col. 2 ll. 42-44 (“automobile body panel 2 shown comprises a door panel but the stand 1 is adapted for securing a wide variety of panels 2 thereto”) The vehicle door panel includes a plurality of access holes, including the space between the door seals and windows and a plurality of holes in the interior of the door frame revealed once the interior door panel is removed, ¶ [0066] explaining that the frames may be used with fully loaded doors which would include the plurality of access holes. See also exemplary door panels in videos https://www.youtube.com/watch?v=_OZx1OwTWCc “HOW TO- PDR Accessing door window panel bodyline dent FREEBIE DENT!” posted 3-2-2018 and https://www.youtube.com/watch?v=6_iXK_YgWQQ “NEW DOOR? NO! I’ll fix it using PDR” posted 11/20/2018).
 The dent removal teaching system according to claim 11 (see claim 11), wherein the upper frame is pivotally coupled to the base frame (Fig. 1 (pivot assembly 12), Fig 4, Fig. 6, col. 2 ll. 48-52 (“The stand 1 comprises … pivot assembly 12 mounted on top of the telescoping support assembly 11, and first and second clamping assemblies 13 and 14 mounted on opposite sides of the pivot assembly 12.”).

Concerning claim 14, Ventura discloses  The dent removal teaching system according to claim 13 (see claim 13), wherein the upper frame is pivotally coupled to the base frame by a screw lock (A portion of the movable coupling mechanism includes the “vertically oriented telescoping support assembly 11” which comprises “A U-shaped clamping bracket 32 is secured to the boss 29 by screw 33” (col. 2 ll. 67-col. 3 l. 2) The moveable coupling mechanism also includes “pivot assembly 12” with “first and second clamping assemblies 13 and 14 are mounted on opposite ends of the pivotal support shaft 41… Each clamping assembly 13 and 14 comprises a fixed bar 51 and first and second sliding arms 52 and 53 slidingly secured to the fixed bar 51” (col. 3 ll. 15-45). Further, “As best seen in FIGS. 4 and 7, each sliding arm 52 and 53 is secured to the fixed bar 51 by bolt 55” (col. 3 ll. 46-55). The pivot assembly 12 includes a screw lock to pivotally couple the upper frame to the base frame.)

Concerning claim 15, Ventura discloses  The dent removal teaching system according to claim 11 (see claim 11), wherein the upper frame is movably secured to the base frame at three non-collinear points on the upper frame (Fig. 1 (clamping members 65), col. 3 l. 63- col. 4 l. 35 describe the 4 non-collinear points the clamps are attached to on the upper frame to secure the upper frame.
Concerning claim 20, Ventura discloses  The dent removal teaching system according to claim 11 (see claim 11), further comprising a roof rail simulator releasably coupled to a first end of the upper frame, the roof rail simulator includes a radiused body sheet (Fig. 1, col. ll. (“automobile body panels 2 have edges, flanges or lips 4 of between 1/8 to 1/4”) The upper flange of the body panel 2, which is a door is radiused and simulates the interference of a vehicle roof when fixing a dent in the lower portion of body panel 2. The body panel of the door, including flange 4 is releasably attached and replaceable to the upper frame, which is the frame of the door).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 7-8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon in view of U.S. Patent Publication No. 20170332778 (“Ergun”). 

Concerning claim 8, Gagnon discloses The dent removal teaching system according to claim 7 (see claim 7). Gagnon does not disclose wherein the mounting system includes more than one screw clamp movably mounted to a bottom portion of the base frame but Ergun teaches a screw clamp which may be placed in multiple locations on the bottom portion of the base frame (Figs 7-8 (screw clamps 1400 and 1500) ¶ [0157-0158] (“The screw clamp 1400 includes two clamping elements 1402, 1404 (e.g., U-shaped bend wires) that include upper portions 1412, 1414 and lower portions 1422, 1424 that fit about the edge of a work surface 1430 and can be adjusted to clamp to the work surface 1430 by pressing together the bottom and top surfaces of the work surface 1430.”) [¶ [0159-0160]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stand of Gagnon to replace each of the 2 wheeled support bars with a screw clamp as taught in Ergun. Since both references are attempting to solve the same problem of how best to support a work piece in a given environment they are analogous art. A POSITA would have been motivated to combine Gagnon and Ergun because a floor stand may be predictably converted to a stand meant for connection to a table, counter or other fixed surface, by using screw clamps like the ones taught in Ergun. Adding screw clamps in place of the floor supports would be a simple substitution well within the ability of a POSITA, and the POSITA would be motivated to make the substitution for use in a workshop or classroom where there may be countertops and workbenches, but not ample open floor space. A POSITA would further be loaded to use at least 2 screw clamps because as a floor stand “It is important to note that there are four wheels 87 for supporting the door stand 82 which is important because of the significant 

Regarding claim 7, the modified structure described for claim 8 provides an additional way to meet the limitations of claim 7, where the added screw clamps provide the mounting system of the modified Gagnon stand and the structure is a table or other fixed structure.

Concerning claim 19, Gagnon discloses  The dent removal teaching system according to claim 18, Gagnon does not disclose wherein the mounting system includes more than one screw clamp movably mounted to a bottom portion of the base frame but Ergun teaches a screw clamp which may be placed in multiple locations on the bottom portion of the base frame (Figs 7-8 (screw clamps 1400 and 1500) ¶ [0157-0158] (“The screw clamp 1400 includes two clamping elements 1402, 1404 (e.g., U-shaped bend wires) that include upper portions 1412, 1414 and lower portions 1422, 1424 that fit about the edge of a work surface 1430 and can be adjusted to clamp to the work surface 1430 by pressing together the bottom and top surfaces of the work surface 1430.”) [¶ [0159-0160]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stand of Gagnon to replace each of the 2 wheeled support bars with a screw clamp as taught in Ergun. Since both references are attempting to solve the same problem of how best to support a work piece in a given environment they are analogous art. A POSITA would have been motivated to combine Gagnon and Ergun because a floor stand may be predictably converted to a stand meant for connection to a table, counter or other fixed surface, by using screw clamps like the ones taught in Ergun. Adding screw clamps in place of the floor supports would be a 

Regarding claim 18, The modified structure described for claim 19 provides an additional way to meet the claims limitations of claim 18, where the added screw clamps provide the mounting system of the modified Gagnon stand and the structure is a table or other fixed structure.






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 20160282016 teaches a clamp for securing a panel to a rail support. U.S. Patent Publication No. 20170004738A1 discloses a simulation device for doctors to practice surgery that includes access holes for insertion of tools to limit accessibility and range of motion during simulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
April 22, 2021



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715